 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MATT L. LOPER, )
)

Plaintiff, )

)

Vv ) Case No. 1:19-CV-187

)

)

CRAWFORD COUNTY, )
Defendant. )

MEMORANDUM ORDER

This action was received by the Clerk of Court on July 2, 2019, and was referred to
United States Magistrate Judge Richard A. Lanzillo, for report and recommendation in
accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4
of the Local Rules for Magistrate Judges.

On July 26, 2019, a Report and Recommendation was filed. ECF No. 2. Magistrate Judge
Lanzillo screened Plaintiff's complaint and recommended that it be dismissed as legally
frivolous in accordance with the requirements of 28 U.S.C. § 1915(e).

The Report and Recommendation was mailed to Plaintiff at his last known address of
record and Mr. Loper was advised that he had fourteen days in which to object to the Report and
Recommendation. As of today’s date, no Objections were filed.

After de novo review of the complaint and documents in the case, together with the report

and recommendation, the following order is entered:

AND NOW, this 20 day of August, 2019;

 
 

 

IT IS HEREBY ORDERED that Plaintiff's motion for leave to proceed in forma pauperis
[ECF No. 1] is granted. The Clerk of Court is directed to file the complaint (which is presently
lodged at ECF No. 1-1).

IT IS FURTHER ORDERED that Plaintiffs complaint be dismissed as legally frivolous
in accordance with the requirements of 28 U.S.C. § 1915(e). This dismissal is without prejudice
to Mr. Loper’s ability to pursue his request for relief (i.e., release from detention) by way of a
separate federal habeas corpus petition. See Black v. Moser, 2018 WL 3239775, at *1 (M.D. Pa.
July 3, 2018).

IT IS FURTHER ORDERED that the report and recommendation of Magistrate Judge
Lanzillo, issued on July 25, 2019. [ECF No. 2] is adopted as the opinion of the court.

AND, IT IS FURTHER ORDERED that the Clerk of Courts is directed to close this case.

stn Mr ackess Lag

SUSAN PARADISE BAXTER
United States District Judge

WN

 
